748 N.W.2d 515 (2008)
Chathapuram S. RAMANATHAN, Plaintiff-Appellee,
v.
WAYNE STATE UNIVERSITY BOARD OF GOVERNORS, Defendant-Appellant, and
Leon Chestang, Defendant.
Docket No. 133170. COA No. 266238.
Supreme Court of Michigan.
May 2, 2008.
On order of the Court, the motion for reconsideration of this Court's March 7, *516 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
WEAVER, J., would grant the motion for reconsideration.
MARKMAN, J., dissents and states as follows:
For the reasons stated in my previous statement, 480 Mich. 1090, 1091, 745 N.W.2d 115 (2008), I would grant defendant's motion for reconsideration and, on reconsideration, would reverse the judgment of the Court of Appeals and dismiss the remaining claims against defendant.